

116 HR 4504 IH: Reporting Accountability and Abuse Prevention Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4504IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Smucker introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title X of the Public Health Service Act to require grant recipients to comply with all
			 applicable State and local laws requiring notification or reporting of
			 child abuse, child molestation, sexual abuse, rape, incest, intimate
			 partner violence, or human trafficking, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reporting Accountability and Abuse Prevention Act of 2019. 2.Compliance by projects funded under title X with State and local sexual abuse reporting requirementsTitle X of the Public Health Service Act (42 U.S.C. 300 et seq.) is amending by adding at the end the following:
			
				1009.Compliance with State and local sexual abuse reporting requirements
 (a)In generalAs a condition on the award or renewal of a grant under this title for any project or program, the Secretary shall require the grant recipient to comply with all applicable State and local laws requiring notification or reporting of child abuse, child molestation, sexual abuse, rape, incest, intimate partner violence, or human trafficking (in this section referred to as State notification laws).
 (b)Required complianceIn ensuring compliance with subsection (a) for a project or program, the grant recipient shall provide to the Secretary appropriate documentation or otherwise demonstrate to the Secretary’s satisfaction that the grant recipient—
 (1)has in place and implements a plan to comply with State notification laws, including, at a minimum, policies and procedures that include—
 (A)a summary of obligations under State notification laws of the project or program, or of each organization and individual carrying out the project or program, including any obligation to inquire about or determine the age of a minor patient or of a minor patient’s sexual partner;
 (B)timely and adequate annual training of all individuals (whether or not they are employees) serving patients for, or on behalf of, the project or program regarding—
 (i)compliance with State notification laws; (ii)policies and procedures of the project or program with respect to notification and reporting of child abuse, child molestation, sexual abuse, rape, incest, intimate partner violence, and human trafficking; and
 (iii)appropriate interventions, strategies, and referrals to improve the safety and current situation of the patient; and
 (C)protocols to ensure that every minor who presents for treatment is provided counseling on how to resist attempts to coerce the minor into engaging in sexual activities; and
 (D)a commitment to conduct a preliminary screening of any minor who presents with a sexually transmitted disease, pregnancy, or any suspicion of abuse, in order to rule out victimization of the minor; and
 (2)maintains records that demonstrate compliance with each of the requirements set forth in paragraph (1) and—
 (A)indicate the age of minor patients; (B)document each notification or report made pursuant to State notification laws; and
 (C)indicate the age of the minor patient’s sexual partners if such age is an element of a State notification law under which a report is required.
 (c)Review of recordsAs a condition on the award or renewal of a grant under this title for any project or program, a grant recipient shall agree to allow the Secretary, the Inspector General of the Department of Health and Human Services, and the Comptroller General of the United States to review the records maintained by the grant recipient, including any contractor or subgrantee of the grant recipient, for the purpose of ensuring compliance with this section.
 (d)Penalties for noncomplianceThe Secretary shall— (1)if the Secretary finds that a grantee under this title has violated subsection (a), (b), or (c), work with the grantee to remedy such noncompliance; and
 (2)if the Secretary finds that the grantee commits a subsequent violation of subsection (a), (b), or (c)—
 (A)seek repayment of all monetary Federal assistance received by the grantee under this title on or after the date of enactment of the Reporting Accountability and Abuse Prevention Act of 2019; and
 (B)not award or provide any assistance under this title to the grantee for a period of at least 36 months following the date of finding that the grantee has committed such subsequent violation.
							.
		